
	

114 HR 2563 IH: State and Local Predatory Towing Enforcement Act
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2563
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mr. Van Hollen (for himself and Mr. Beyer) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to allow States to regulate tow truck operations.
	
	
 1.Short titleThis Act may be cited as the State and Local Predatory Towing Enforcement Act. 2.Regulation of tow truck operatorsSection 14501(c)(2)(C) of title 49, United States Code, is amended by striking the price of and all that follows through transportation is and inserting the regulation of tow truck operations.
		
